BLD-244                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-2097
                                       ___________

                              IN RE: KEYON FREELAND,
                                                 Petitioner
                                     ___________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                        (Related to M.D. Pa. No. 3-15-cv-00965)
                                      ___________

                       Submitted Pursuant to Fed. R. App. P. 21
                                   June 21, 2018
              Before: RESTREPO, BIBAS and NYGAARD, Circuit Judges

                                   (Filed: July 9, 2018)
                                        _________

                                        OPINION *
                                        _________

PER CURIAM

       State prisoner Keyon Freeland, proceeding pro se, seeks a writ of mandamus in

connection with a habeas petition he filed in the District Court. For the reasons that

follow, we will dismiss Freeland’s mandamus petition as moot.

       In May 2015, Freeland filed a habeas petition pursuant to 28 U.S.C. § 2254 in the

District Court (he subsequently filed an amended habeas petition in July 2015). On May


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
18, 2018, Freeland filed this mandamus petition, asking that we direct the District Court

to rule on his habeas petition. A few weeks later, on May 30, 2018, the District Court

issued a memorandum and order, denying Freeland’s habeas petition.

       Because Freeland has now obtained the relief he sought, an adjudication of his

habeas petition, his mandamus petition is moot. See Blanciak v. Allegheny Ludlum

Corp., 77 F.3d 690, 698-99 (3d Cir. 1996). We will therefore dismiss it.




                                            2